Filed 2/18/22 P. v. Sarwar CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C092711

                    Plaintiff and Respondent,                                      (Super. Ct. No. CRF 2018-
                                                                                             4967)
           v.

 ROHAIL SARWAR,

                    Defendant and Appellant.




         Appointed counsel for defendant Rohail Sarwar has asked this court to conduct an
independent review of the record to determine whether there are any arguable issues on
appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.
                                                 BACKGROUND
         On August 21, 2018, defendant killed Junying Lu by stabbing her about 20 times
in the head, abdomen, and hands. (People v. Sarwar (Oct. 26, 2021, C090687) [nonpub.



                                                             1
opn.].)1 A jury found defendant guilty of murder (Pen. Code, § 187, subd. (a))2 with the
enhancements that defendant intentionally killed Lu by means of lying in wait (§ 190.2,
subd. (a)(15)), that the murder was committed during the commission or attempted
commission of a burglary (§ 190.2, subd. (a)(17)), and that defendant personally used a
deadly weapon (§ 12022, subd. (b)(1)). The jury also found defendant guilty of assault
against another victim with intent to commit mayhem, rape, sodomy, or oral copulation
(§ 220, subd. (a)). Defendant was sentenced to life without the possibility of parole plus
seven years. We affirmed defendant’s conviction on appeal.
        On August 6, 2020, while defendant’s direct appeal was pending, the trial court
held a victim restitution hearing. After considering the prosecutor’s brief, the
prosecutor’s supporting evidence, and argument by both sides, the trial court ordered
defendant pay a total restitution amount of $256,273.23 to Lu’s family for loss of
financial support for a 10-year period, funeral costs, and other related expenses.
        Defendant timely appealed.
                                        DISCUSSION
        Counsel filed an opening brief that sets forth the facts and procedural history of
the case and requests this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days have elapsed, and defendant has not filed
a supplemental brief. Our review of the record pursuant to Wende has disclosed no
arguable errors in defendant’s favor.




1 On our own motion, we take judicial notice of this prior decision. (Evid. Code, § 452,
subd. (d).)
2   Undesignated statutory references are to the Penal Code.

                                              2
                                  DISPOSITION
      The judgment is affirmed.



                                            /s/
                                           HOCH, J.



We concur:



 /s/
BLEASE, Acting P. J.



 /s/
ROBIE, J.




                                       3